DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-6, 8-15 and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0177946 A1) in view of Olgiati et al. (US 10,891,525 B1).

one or more processors: and
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors, cause the apparatus to:
recognize a whole of a human body in an image using a first neural network having a plurality of layers (Paragraphs [0017-0018] teach neural network detect whole body);
set a region of a specific part of the human body in the image (Paragraphs [0035-0036], [0042] teach human region detection unit that detects region of a person);
perform integration by incorporating a result of the detail recognition into a region corresponding to the specific part  in an output of an intermediate layer of the first neural network; input a result of the integration as the output of the intermediate layer to a succeeding layer of the intermediate layer in  the first neural network (Paragraphs [0049], [0055] teach intermediate layer that output/input of an intermediate layer).
Lim is silent on
perform detail recognition more detailed than the recognition of the whole of the human body on the region of the specific part using a second neural network which outputs a feature representing an action concerning the specific part of the human body;
output a result of the recognition of a specific human action
In an analogous art, Olgiati teaches
human body on the region of the specific part using a second neural network which outputs a feature representing an action concerning the specific part of the human body (Col.4, lines 4-22, Col.13, lines 42-49, fig.1, Illustrate and teach first neural network recognize/detect full image and second neural network recognize/detect specific part using second neural network);

             
    PNG
    media_image1.png
    221
    330
    media_image1.png
    Greyscale

output a result of the recognition of a specific human action (Col.10, lines 10-28 teach output the final feature image).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lim with Olgiati’s system such that recognize a whole of a human body in an image using a first neural network having a plurality of layers, using a second neural network which outputs a feature representing an action concerning the specific part of the human body and output a result of the recognition of a specific human action the object in order to provide the accurate detection of feature movement of the human image.

first neural network (Col.4, lines 19-35).

Regarding claim 3. The combination of Lim and Olgiati teach the apparatus according to claim 1, Olgiati teaches wherein the detail recognition comprises at least two recognizers (Col.5, lines 1-7, fig.1 Illustrate three computer/neural network for recognition).

Regarding claims 4 and 13. The combination of Lim and Olgiati teach the apparatus according to claim 1, Olgiati teaches wherein the one or more processor execute the instructions to:
set the region of the specific part based on a portion of the recognition human body, and the detail recognition comprises a recognizer for each type of the portion (Col.4, lines 4-22, Col.13, lines 42-49).

Regarding claims 5, 9, 14 and 18. The combination of  Lim and Olgiati teach wherein the detail recognition is performed using a plurality of the second neural network, and each of the plurality of second neural networks corresponds to each of the portion (Col.13, lines 42-50).

Regarding claims 6 and 15. The combination of Lim and Olgiati teach the apparatus according to claim 4, Lim teaches wherein the whole of the human body is 

Regarding claims 8 and 17. The combination of Lim and Olgiati teach the apparatus according to claim 4, Olgiati teaches wherein the portion is dynamically decided based on a detection result of a detector configured to detect a portion of a human body (Col.13, lines 42-49).

Regarding claims 10 and 19. The combination of Lim and Olgiati teach the apparatus according to claim 1, Olgiati teaches wherein the region of the specific part includes at least a region decided based on a detection result of a detector configured to detect a position of a human body (Col.4, lines 18-23, Col.13, lines 42-49).

Regarding claims 20.The combination of modify Lim and Olgiati teach the apparatus according to claim 1, Olgiati teaches wherein the integration processing includes at least an addition operation (Col.5, lines 5-20, col.6).

Regarding claims 21.The combination of modify Lim and Olgiati teach the apparatus according to claim 20, Olgiati teaches wherein in the addition operation, the addition operation is partially applied based on the region of the specific part (Col.13, lines 42-50).

s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2014/0177946 A1) in view of Olgiati et al. (US 10,891,525 B1) and further view of Moscovici et al. (US 2017/0214702 A1).
Regarding claims 7 and 16. The combination of Lim and Olgiati teach the apparatus according to claim 1, but is silent on wherein the one or more processor execute the instructions to:
detect an abnormal state concerning one of another a human body and a phenomenon included in the whole a human body.
In an analogous art, Moscovici teaches
wherein the one or more processor execute the instructions to:
detect an abnormal state concerning one of another a human body and a phenomenon included in the whole a human body (Paragraphs [0007], [0056] , [0063] teach detect abnormal and phenomenon).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lim and Olgiati with Moscovici’s system such that detects an abnormal state concerning one of an object and a phenomenon included in the recognition object data in order to provide the awareness and protecting the abnormal when the mobile device capture an object data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641